DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification filed on 28 December 2021 corrected the deficiencies related to the drawings and the specification pointed out in the Non-Final Rejection mailed on 28 September 2021. The amendment is accepted. 
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2021 and 12/28/2021 are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.
Applicant in p.11 argues that Kuramoto demonstrates that no electrical connection is needed to be formed between the first and third conducting areas because the electrical contact may rather be seen as an impedance matching. 
The examiner disagrees, although Kuramoto uses the electrical connections for different purposes, the claimed structure is explicitly taught and capable of functioning in the manner as claimed by the Applicant. The fact that Applicant uses “first and third electrical conductive 
Therefore,  Kuramoto in figures 1, 3, 7, 9, 13, 15, 19, 21 and 23 explicitly teaches the  first and third electrical conductive layers (11 and 12 respectively) are electrically connected with each other at or near said end edges (top edge portion of PCB 1). 
Applicant argues “Kuramoto does not teach the presently claimed antenna structural features of the instant first, second and third conductive layers. In particular, Kuramoto does not teach the presently claimed antenna structure wherein the first conductive layer extends in a direction away from the antenna feed, and to a first end edge; the second conductive layer primarily extends in a second direction, away from the first conductive layer; and the third conductive layer extends from a second end edge in the direction towards the antenna feed, the extent of which at least in part coincides with that of the first conductive layer at the first surface.
The examiner disagrees, in the broadest reasonable interpretation of the claim, the examiner considers that Kuramoto teaches the argued features. 
For the purpose of clarity, Kuramoto in figures 21 and 22, teaches a first conductive layer  (31) which extends from the antenna feed (coaxial cable 2) in a first direction and which is electrically connected to the first feed connection (3), wherein the first conductive layer (31) extends in a direction away from the antenna feed (2), and to a first end edge (edge containing through holes 21); a second conductive layer (13) that primarily extends in a second direction, away from the first conductive layer (31), and which is electrically connected to the second feed 
Applicant appears to argue all of the limitations based on the conclusion that Kuramoto uses the connections between first and third conductive layers for purpose of impedance matching, which is a function that Applicant intents to improve (see Applicant’s specification p.6 line 22-29), given that Applicant’s invention and the Kuramoto references intent to solve common problems in broadband antennas, the rejection of Claim 1 under 35 U.S.C. 103 in view of Kuramoto is sustained. 
In regards to the limitations added to claim 1 and the combination of Kuramoto in view of Liu, please see Rejection of Claim 1 below.
Applicant’s arguments with respect to the combination of Kuramoto and Chen in claim 1 have been considered but are moot because the new ground of rejection does not rely on the Chen reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. U.S. Pub. No. 2010/0231477, in view of Liu et al. European Patent Application, EP 1717902.



However, Kuramoto in [0094] teaches that the shape of the radiating element is not limited to that shown in the referenced embodiments. For example, each conductor pattern serving as the radiating element may be formed into substantially a triangle having no right angle. Further, each conductor pattern may be formed into not only a shape defined only by straight lines but also a shape including curved lines as long as it has a tapered shape including the apex at which the power supply point is set. Further, a configuration may be employed in which both of the two sides forming the tapered apex of each of the conductors serving as the ground potential section and opposite-pole potential section do not coincide with the peripheral side of the printed board.
Therefore, one of ordinary skill in the art would have used Kuramoto’s teachings to modify the shape of the second conductive layer to form a fork-shaped configuration.
In addition, Liu in figures 2-5 teaches an antenna wherein the second conductive layer (ground G) has a fork-shaped configuration, with two fork arms (G1 and G2) extending along the sides of the first conductive layer (Fig. 4 and 5), past said antenna feed (cable W) and in a direction towards said end edge.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a conductive layer with a fork-shaped configuration as taught by Liu in the Kuramoto antenna to form the claimed invention in order for the two ground sleeves forming the “fork-

Regarding claim 2, Kuramoto in figures 1 -2 discloses an antenna wherein the first conductive layer (11) has a continuously or incrementally increasing width in a direction away from the antenna feed (3+4) and towards the first end edge.

Regarding claim 3, Kuramoto in figures 1 -2 discloses an antenna wherein the first conductive layer (11) has a continuously increasing width in a direction away from the antenna feed (3+4).

Regarding claims 5, 6 and 17, Kuramoto and Liu do not explicitly disclose: wherein the two fork arms differ in width and area; 
wherein at least one of the two fork arms are wedge-shaped and has a decreasing width in the direction of the end edge of the first conductive layer over at least part of its extension; and 
wherein both of the two fork arms are wedge-shaped and have a decreasing width in the direction of the first end edge of the first conductive layer over at least part of its extension.
However, Kuramoto in paragraph 94 teaches that each conductor pattern serving as a radiating element can have different shapes as long as it has a tapered shape including the apex at which the power supply point is set.


Regarding claim 7, Kuramoto in figure 26 discloses an antenna wherein the second conductive layer (ground 201) comprises a surface with a constant width, extending from the antenna feed and away from the first conductive layer (11).

Regarding claim 8, Kuramoto in figure 21 discloses an antenna wherein the antenna feed (3+4) is arranged relatively centrally on the first surface.

Regarding claim 9, Kuramoto in figures 1 and 2 discloses an antenna wherein the third conductive layer (12) has a different shape than the first conductive layer (11), whereby the third conductive layer (12) only partially overlaps with the first conductive layer.

Regarding claim 10, Kuramoto does not disclose: wherein the third conductive layer has fork-shape, with arms extending at the sides in a direction away from the second end edge.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Kuramoto's teaching in the fork arms of the Liu antenna to form the claimed invention because changing the width and area of radiating elements is a skill an antenna designer can exercise as long as the radiating elements have an area covering the wavelength the antenna is required to operate.

Regarding claim 11, Kuramoto in figures 1-2 discloses an antenna further including a fourth conductive layer (conductor 14) on the second surface, the extent of which at least in part coincides with the second conductive layer (13) on the first surface.

Regarding claim 13, Kuramoto in figures 1-2 discloses an antenna wherein the third and fourth conductive layers (12 and 14) are separated from each other by a non-conductive zone. (See rear surface in figure 2)

Regarding claim 15, Kuramoto in figures 1-30 teaches an antenna wherein the fourth conductive layer (14) has an area and geometry which largely coincides with that of the second conductive layer (13).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto and Liu, as applied to claim 1 above, and further in view of Huang et al. U.S. Publication No. 2009/0135084.

Regarding claim 12, Kuramoto and Liu are silent on disclosing: wherein the second and fourth conductive layers are electrically connected by a plurality of interconnection points.
However, Huang in figures 1-3 teaches an antenna wherein the second and fourth conductive layers (112 and 122) are electrically connected by a plurality of interconnection points (conductive wire 141 or 142 penetrated through the PCB 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the plurality of interconnection points taught by Huang in the Kuramoto antenna as modified above to form the claimed invention in order to achieve electrical connection between antenna patters, thus, extending the radiating area of each conductor by using both sides of the circuit board resulting in a reduced size antenna. 

Regarding claim 16, Kuramoto and Liu do not explicitly disclose: wherein the electrical interconnection between the first and third conductive layers is distributed over the length of the end edge.
However, Huang in figure 1 teaches an antenna wherein the electrical interconnection between the first and third layers (111/121) is distributed over the length of an edge.
.

Allowable Subject Matter
Claim 20 is allowed over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art of record does not teach or suggests “a fourth conductive layer on the second surface, the extent of which at least in part coincides with the second conductive layer on the first surface, wherein the fourth conductive layer has an area and geometry which largely coincides with that of the second conductive layer.”

Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (2 and 11 respectively).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845